IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 02-40606
                          Conference Calendar


DEWEY WAYNE SALTER,

                                           Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:01-CV-488
                         --------------------
                           October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Dewey Wayne Salter, federal prisoner # 19375-001, appeals

from the district court's dismissal of his 28 U.S.C. § 2241

petition.   Salter's petition challenged alleged errors at

sentencing and should have been brought pursuant to 28 U.S.C.

§ 2255.   See Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000).    Salter argues that the district court's dismissal of

his petition because it failed to satisfy the "savings clause" of

28 U.S.C. § 2255 violates the Suspension Clause.    However, the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40606
                                 -2-

"savings clause" of 28 U.S.C. § 2255 does not violate the

Suspension Clause.   See Reyes-Requena v. United States,

243 F.3d 893, 901 n.19 (5th Cir. 2001).

     Relying on Apprendi v. New Jersey, 530 U.S. 466 (2000),

Salter argues that he met the requirements of the "savings

clause" because he is actually innocent of sentence enhancements

for being a leader or organizer and for vulnerable victim, which

were not alleged in his indictment and resulted in an increased

guideline range.   Salter received a 42-month sentence for

wire/mail fraud offenses and a consecutive 120-month sentence

for money laundering offenses.

     The statutory maximum for wire/mail fraud is five years, see

18 U.S.C. §§ 1341 and 1343, and the statutory maximum for money

laundering is ten years.    See 18 U.S.C. § 1957.   The district

court had the discretion to order consecutive sentences, and

Salter's sentence did not exceed the statutory maximum.    Thus,

Apprendi is inapplicable.   See United States v. Doggett, 230 F.3d

160, 166 (5th Cir. 2000), cert. denied, 531 U.S. 1177 (2001); see

also 18 U.S.C. § 3584.   Moreover, this court has recently held

that Apprendi does not apply retroactively to cases on collateral

review and that an Apprendi claim does not satisfy the first

prong of the Reyes-Requena test for filing a 28 U.S.C. § 2241

petition under the savings clause.    See Wesson v. U.S.

Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).



     AFFIRMED.